internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-110509-00 date date in re legend - grantors - son - trust trustee - foundation - - date date - - date - date - date dollar_figurex - dear this is in reference to your date correspondence and prior submissions requesting rulings regarding the effect of the proposed judicial modification of the trust instrument for federal generation-skipping_transfer_tax purposes the facts submitted are as follows on date grantors created and funded trust an irrevocable_trust governed by the law of minnesota primarily for the benefit of the issue of son their child trustee an independent corporation is the trustee of trust under the terms of trust trustee will distribute dollar_figurex from net_income and to the extent that income is not sufficient from principal to foundation annually for a term of years the annuity period for the payments commenced on date and will terminate on date in the event that there is excess income in any year the amount of any excess not to exceed the percentage of dollar_figurex by which the wholesale price index or other equivalent substitutes for that year exceeds the wholesale price index for date is to be paid to foundation trustee has the discretion to pay any income in excess of the amounts required to be paid to foundation to the issue of son or if plr-110509-00 there is no such issue to other issue of the grantors any income not so distributed will be retained in principal and may be distributed in subsequent years as excess income article first d of trust provides that the trust will terminate years after the death of the survivor of grantors son son 1’s spouse two other children of grantors and their spouses and named issue of grantors’ children article first d i provides that in the event that the trust terminates before date foundation will be paid an amount equivalent to the present_value at the date of termination of the remaining payments of dollar_figurex per year payable on the payment_date and any remaining principal will be distributed pursuant to article first d ii article first d ii provides that if trust terminates on or after the day before date the remainder will be distributed to such of the grantors’ issue other than son his estate or the creditors of either and their spouses as son may appoint either by testamentary or inter_vivos appointment in the event that son does not exercise the power_of_appointment the principal will be distributed in equal shares to the issue of son per stirpes or if none in equal shares to the issue per stirpes of grantors in the event that there are no issue of grantors living at the termination_date the principal will be distributed to foundation son died on date without exercising the limited_power_of_appointment over the assets of trust therefore when trust terminates the principal will be distributed to son 1's issue per stirpes or grantors’ issue if son has no issue or to foundation if grantors have no surviving issue the trustee represents that there is an ambiguity in trust with respect to the termination_date article first d provides that trust will terminate years after the death of grantors son son 1's spouse and other named individuals article first d i indicates that trust could terminate at an earlier date this section states that i f such termination shall be prior to date in addition trust does not include any provisions addressing distribution of income and or principal after the expiration of the annuity period on date to resolve the ambiguity a child of son filed a petition in the appropriate local court for the proper construction of the termination provisions of trust the court issued an order construing the terms of trust the order concluded that trust should terminate at the expiration of the annuity period on date if not earlier and that the assets should be distributed pursuant to article first d ii the order is subject_to the internal_revenue_service issuing a private_letter_ruling that termination of trust at the expiration of the annuity period on date and distribution of the principal of trust pursuant to article first d ii of trust on that date will not subject trust to the generation-skipping_transfer_tax trustee has represented that no additions have been made to trust after date plr-110509-00 trustee requests a ruling that the court order construing the termination_date of trust will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general power is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trust a general_power_of_appointment is defined in sec_2514 as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate the inter_vivos and testamentary power held by son to appoint the remainder of trust after the expiration of the annuity period to such of the grantors’ issue and their spouses was not a general_power_of_appointment because son could not plr-110509-00 exercise the power in favor of himself his estate or the creditors of either thus pursuant to sec_26_2601-1 the lapse of the power by the failure of son to exercise it was not treated as an addition constructive or otherwise to trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener’s error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the present case trust was irrevocable on date trustee has represented that no additions actual or constructive have been made to the trust after that date the law of minnesota provides at minn stat ann sec_501b west that a trustee of an express trust by will or other written instrument or a person interested in the trust may petition the district_court for an order to construe interpret or reform the terms of a_trust or authorize a deviation from the terms of a_trust including a proceeding involving charitable trusts if there are ambiguities in the construction of the terms of an instrument the court will adopt that construction that will result in sustaining the questioned provision to the end that the testator’s intention will be carried out matter of florance n w 2d minn ct app aff’d and rev’d in part on other grounds n w 2d the settlor’s intention as expressed in language used in the trust must prevail if it is not inconsistent with the rules of law in ascertaining the settlor’s intention the court will consider pertinent trust provisions as a whole in re butler’s trusts n w 2d minn in this case the court concluded that the terms of trust concerning the termination_date were ambiguous and concluded that the settlor intended that the trust would terminate at the expiration of the annuity period the court construed trust to require termination after expiration of the annuity period and pursuant to that construction amended trust to the effect that the assets of trust will be distributed upon termination on date pursuant to article first d ii we conclude that the terms of trust present a bona_fide issue regarding the plr-110509-00 termination of the trust further we conclude that the court’s construction of trust is consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and the representations made the court order construing trust will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james hogan assistant to branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
